WALKER, P. J.
Though the court properly gave the general affirmative charge in favor of the State, still it was a question for the jury whether the evidence showed beyond a reasonable doubt that the defendant was guilty, and he was entitled to have the court give proper requested instructions bearing upon this question. The court was in error in refusing to give written charge 5, requested by the defendant.—Griffin v. State, 150 Ala. 49, 43 South. 187.
It is not deemed necessary to a proper disposition of the case on another trial to pass upon other rulings presented for review.
Reversed and remanded.